DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. The applicant argues that Pachon-Mateos (hereinafter Pachon) does not disclose “implanting” an electrode array within the subject, as recited in claim 1. In support of their position, the applicant points to figure 2 of Pachon, which shows a lead/catheter E placed inside the body of a patient at/near the jugular foramen to provide neurostimulation treatment to a patient (see par. 0005 of Pachon). Examiner first points to the definition of an implant by the National Institutes of Health (see attached), which states:
“A substance or object put in the body as a prosthesis, or for treatment or diagnosis”
Examiner further points to the definition of an implant by the U.S. Food and Drug Administration (see attached), which states that:
“Medical implants are devices or tissues that are placed inside or on the surface of the body.”
“Other implants deliver medication, monitor body functions, or provide support to organs and tissues.”
“Others [implants] are made from metal, plastic, ceramic or other materials.”
“Implants can be placed permanently or they can be removed once they are no longer needed.”
The device of Pachon meets all of the above requirements/definitions. The applicant did not provide a special definition of an “implant” in their original specification. Furthermore, the original specification nor the method of claim 1 recite how long a device needs to be placed inside the body. The claim is further silent as to any anchoring structure or anchoring/embedding/securing method step. The rejection of claim 1 is still considered proper.
Regarding claim 5, the applicant argues that Pachon does not disclose a carrier to be implanted “superior” to a jugular foramen. Pachon discloses that the device is forwarded “up to” the jugular foramen in the internal jugular vein (par. 0005), such that the vagal stimulation occurs “near” the jugular foramen (par. 0092) and that the stimulation occurs in the internal jugular vein “in the region” of the jugular foramen (par. 0162). Clearly, if the device was forwarded just superior to the jugular foramen, it would be located “up to”, “near” and “in the region” of the jugular foramen. Therefore, when reading Pachon, one of ordinary skill in the art would understand that the only three possible locations for the carrier location would be superior to, exactly at, and inferior to the jugular foramen, and, given the disclosure of Pachon, all of these locations are included in the disclosure in order to provide stimulation “near” and/or “in the region” of the jugular foramen. The rejection of claim 5 is still considered proper.
Regarding claim 4, Pachon explicitly discloses that the vagus nerve can be stimulated by implanting an electrode in the internal jugular vein near the jugular foramen (see previously cited par. 0072). As would be known to one of ordinary skill in the art, the portion of the vagus nerve that is located near the jugular foramen is the superior ganglion of the vagus nerve. This is a physiological fact. The rejection is still considered proper.
Regarding claims 21 and 27, the applicant admits on page 9 of the arguments that “Any suitable location can be any location within the body of the patient.” The Examiner agrees, which is why the rejection was made. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Opie (in par. 0305) lists several disparate locations (chest, behind the ear, neck, etc.) as examples of suitable locations for implantation. The BRI of “suitable locations” would therefore be any location within the body of the patient, which would necessarily include a forearm. The applicant makes no arguments as to why the forearm would NOT be a suitable location as described and desired by Opie. The applicant also admits on page 9 of the arguments that “Any suitable location can be any location within the body of the patient.” The rejections of claims 21 and 27 are still considered proper.
Regarding claim 23, the applicant did not point to any criticality in the original disclosure for the specific lead diameters, instead giving a mere opinion as to how the recited lead diameters are beneficial, without pointing to where that benefit is disclosed in the original specification. The only purpose attributed to the recited lead diameters in the original disclosure is that it allows the lead to fit within the sagittal sinus. Since Opie shows the lead in the sagittal sinus, it would be obvious that diameters of 0.5-1.0mm would have been obvious design choices to one of ordinary skill in the art for the leads of Opie. The applicant also did not attempt to argue why the recited lead diameters would not be obvious based on the disclosure of Opie and based on the rationale provided in the previous rejection and again below.
Regarding claim 28, Opie discloses an expandable stent 101, and the device of Pachon is considered an endovascular scaffold, as claimed.
New claims 31-38 are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant points to figure 8A of the original disclosure as providing support for no part of the carrier extending inferior to the base of the skill and/or the jugular foramen. This is not disclosed in the written specification, however. Additionally, the figures are not disclosed as drawn to scale, and thus cannot give support for dimensional requirements added to the claims. Finally, all of the carriers include a lead 106, which would extend inferior to the to the base of the skill and/or the jugular foramen (see figures 1 and 3A). The claims, as currently written, do not exclude the lead as a separate and/or distinct element from the carrier, and is considered part of the carrier by the Examiner. Therefore, the claims as written do not have support in the original disclosure and are considered new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, 21-23, 25-28, 35, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Opie et al. (US 2018/0303595, hereinafter Opie) in view of Pachon-Mateos et al. (US 2019/0091475, hereinafter Pachon).
Regarding claims 1-5, 28, 35 and 36, Opie discloses a method for treating epilepsy wherein a first endovascular carrier in the form of an expandable stent 101 with an electrode array 131 is implanted in the transverse sinus or the superior sagittal sinus to detect an electrophysiological signal of the subject (par. 0011, 0106 and 0300 and figures 6-7E). The electrophysiological signal can be sent to and analyzed using a neuromodulation unit 12 (par. 0301 and 0090). In response to the detected and analyzed signal, closed loop feedback can occur to stimulate the vagus nerve to treat the epilepsy using stents 101 (par. 0114, 0153, 0299, 0300, 0307). However, Opie is silent as to implanting a carrier in the internal jugular vein superior to a jugular foramen in order to stimulate the vagus nerve, and specifically using a frequency between 1 and 400 Hz and  pulse width between 25 and 600 microseconds.
Attention is directed to the Pachon reference, which discloses a nerve detection and stimulation device, and thus is analogous art with Opie (see abstract). Specifically, Pachon discloses that the vagus nerve can be stimulated by implanting an electrode array in the internal jugular vein superior to a jugular foramen (par. 0005, 0072, 0091, 0092, 0162). Pachon further discloses this treatment is applicable to treating epilepsy (par. 0002) and utilizes a frequency between 10-100 HZ (i.e., between 1 Hz and 400 Hz) and a pulse width of 10-50 microseconds (i.e., between 25 and 600 microseconds) (see par. 0016). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to stimulate the vagus nerve as required by Opie by implanting an electrode array in the internal jugular vein superior to the jugular foramen as taught by Pachon, as Pachon discloses this location avoids unwanted side effects caused by stimulating the vagus nerve closer to the heart (par. 0002 for motivation). Furthermore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the specific frequency and pulse width parameters of Pachon would also be applicable to Opie since both Pachon and Opie are concerned with stimulating the vagus nerve to treat epilepsy.
Regarding claims 22 and 23, Opie discloses that the stents are connected to the neuromodulation unit 12 via leads extending through the neck (see figure 2A-3 and par. 0090 and 0100) but is silent as to the exact diameter of the leads. In reviewing the applicant’s specification, no criticality has been attributed to this specific lead diameter, other than it is designed to fit within the sagittal sinus. As the leads of Opie are also designed to extend through the sagittal sinus, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the leads of Opie could be 0.5-1.0mm in diameter in order to fit within the sagittal sinus. Furthermore, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 25 and 26, Opie discloses that the neuromodulation unit 12 has a magnet that aligns with an external magnet of an extracorporeal device 16 in order to send power and data between the two devices (par. 0092, 0155-0156, 0180).
Regarding claims 21 and 27, Opie discloses that the neuromodulation unit 12 can be implanted in “any suitable location” (par. 0305) but is silent as to the unit being implanted within the forearm, and the extracorporeal device 16 being part of an armband. However, the forearm is a “suitable location” for the neuromodulation unit, and if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s basic invention to modify Opie to implant the neuromodulation unit in the forearm as this would be a “suitable location” as desired by Opie and that if the unit was in the forearm, having the extracorporeal unit in an armband would make logical sense in order to allow the magnets to align as described in the above paragraph.
Regarding claim 38, Opie discloses that the electrophysiological signal is “brain activity” (i.e., an EEG; see par. 0299) and/or “neural activity” (i.e., local field potential; see par. 0017).
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Opie and Pachon in view of Osorio (US 2014/0277256).
Regarding claim 33, Opie, as modified and described above, discloses the applicant’s basic invention including generating an electrical impulse having a current with the exception of increasing a current amplitude from 0 mA up to 10 mA in 0.1 mA steps. Attention is directed to Osorio, which also discloses a method of treating epilepsy via stimulation of the vagus nerve, and thus is analogous art with Opie and Pachon. Osorio discloses that the current amplitude of the electrical impulse delivered to the vagus nerve can have a current magnitude that is increased from 0 mA up to 2.0 mA in a 0.25 mA steps (par. 0026). While Osorio is silent as to using 0.1 mA steps, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific step value. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use current values steps as taught by Osorio to deliver current values between 0mA and 10mA in order to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient. Furthermore, the use of 0.1 mA steps as opposed to 0.25 mA steps would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date  since the applicant provides no criticality for that specific step value and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 34, Opie, as modified and described above, discloses the applicant’s basic invention including generating an electrical impulse having a voltage with the exception of increasing a voltage amplitude from 0 V up to 10 V in 0.25 V steps. However, Pachon discloses delivering an electrical treatment to the vagus nerve for treating epilepsy (par. 0002) and utilizes an amplitude between 0 V and 80 V that can be varied for a particular patient (par. 0019). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date that the specific voltage parameters of Pachon would also be applicable to Opie since both Pachon and Opie are concerned with stimulating the vagus nerve to treat epilepsy. Furthermore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to vary the voltage values of Opie as taught by Pachon so that the voltage can be adjusted to a particular patient.
While Pachon discloses that the voltage amplitude can be adjusted, Pachon is silent as to adjusting the voltage amplitude in a stepwise manner at 0.25 V intervals. Osorio discloses that the current amplitude of the electrical impulse delivered to the vagus nerve can have a current magnitude that is increased using steps, and the steps have the benefit of determining the minimum therapeutically-effective, safe and tolerable dosage level for each patient. (par. 0026). Furthermore, in reviewing the applicant’s specification, no criticality whatsoever has been attributed to this specific step value for the voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use steps for the voltage values as suggested by Osorio in order to determine and reach the minimum therapeutically-effective, safe and tolerable dosage level for each patient. Furthermore, the use of 0.25 V steps would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date  since the applicant provides no criticality for that specific step value and it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Opie and Pachon in view of Pate et al. (US 2019/0274855, hereinafter Pate) or Andreas et al. (US 2007/0276461, hereinafter Andreas).
Opie, as modified and described above, discloses implanting first and second stent electrodes in various parts of the vasculature. Opie also discloses that a catheter is used to implant the electrodes (par. 0196, 0198, 0221) but is silent as to using a single catheter for delivering multiple stents. Attention is directed to Pate and Andreas, which both disclose deploying multiple stents into the vasculature (and thus are analogous art with Opue) using a single catheter (par. 0022 of Pate and par. 0025 of Andreas). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Opie to utilize a single catheter for implanting multiple stents as taught by Pate and Andreas in order to improve procedural speed and efficiency (par. 0022 of Pate and par. 0025 of Andreas).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792